Citation Nr: 0122618	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-20 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from July 1944 to February 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which, in pertinent 
part, denied service connection for the cause of the 
veteran's death.  The appellant has been represented 
throughout this appeal by the American Legion.  


REMAND

The appellant asserts on appeal that service connection for 
the cause of the veteran's death is warranted as the 
veteran's service-connected generalized anxiety disorder with 
depression contributed to his fatal cardiovascular 
disability.  The veteran's March 1999 death certificate 
indicates that he succumbed to "cerebrovascular disease due 
to (or as a consequence of) coronary artery disease due to 
(or as a consequence of) pneumonia due to (or as a 
consequence of) Parkinson's disease" while an inpatient at 
the Phenix Regional Hospital.  A June 2000 written statement 
from James Zumstein, M.D., conveys that: he had treated the 
veteran; the veteran had expired due to complications of 
cerebrovascular disease and coronary artery disease; and the 
veteran's long-standing neurosis contributed to his 
cerebrovascular disease and coronary artery disease.  While 
treatment records from Dr. Zumstein dated between March 1996 
and May 1998 have been incorporated into the claims file, the 
Board observes that clinical documentation pertaining to both 
treatment provided by Dr. Zumstein between May 1998 and the 
veteran's demise and the veteran's final hospitalization at 
Phenix Regional Hospital has not been incorporated in to the 
record.  In reviewing a similar factual scenario, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Department of Veterans Affairs (VA) should obtain 
all relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
The statutes governing the adjudication of claims for VA 
benefits have recently been amended and new regulations have 
been adopted to implement the new legislation.  The amended 
statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
appellant of any information and any medical or lay evidence 
not previously provided to the VA that is necessary to 
substantiate her claim.  The VA shall make reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate her claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107(West 
Supp. 2001).  The appellant's claim for service connection 
for the cause of the veteran's death has apparently not been 
considered under the amended statutes.  Therefore, the claim 
must be returned to the RO.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, this case is REMANDED for the 
following action: 

1.  The RO should request that the 
appellant provide information as to all 
treatment of the veteran's 
cerebrovascular and cardiovascular 
disorders including the names and 
addresses of all treating health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact Phenix Regional 
Hospital and all other identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  Upon receipt of the appropriate 
release, the RO should contact James 
Zumstein, M.D., and request that he 
forward copies of all available clinical 
documentation pertaining to his treatment 
of the veteran after May 1998 for 
incorporation into the record.  

3.  The RO should request that copies of 
all pertinent VA clinical documentation 
pertaining to treatment of the veteran 
after June 1998 be forwarded for 
incorporation into the record.  

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) and 38 C.F.R. § 3.159 (2001) are 
fully met.  

5.  The RO should then readjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death.  If the claim is denied, 
the appellant and her accredited 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner. See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes). In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.   

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim.   



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

